In re Stokes, a/k/a, Lenard B.; Stokes, Leonard B.; —Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. E, No. 99-F1160; to the Court of Appeal, Second Circuit, No. 45548-KW.
Writ granted. Following a rape conviction in which the State’s case rested almost entirely on the victim’s identification, and in which relator presented an alibi defense at trial, the lower courts erred when they denied the application for post-conviction DNA testing based on the alleged failure to establish articulable doubt. La.Code Crim. Proc. art. 926.1(B) and (C). The district court is therefore directed to investigate the availability and integrity of the allegedly untested evidence and to order DNA testing in the event that it determines the results could tend to make relator’s guilt more or less probable. La.Code Crim. Proc. art. 926.1(C) and (D).
VICTORY and CLARK, JJ., would deny.